Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Response to Amendments  
The amendment filed on 12/03/2020 has been entered. Claims 1 – 4, 6 – 15, and 18 – 31 are pending. Claims 30 – 31 are newly added. Claims 26 – 29 remain withdrawn.
In total, claims 1 – 4, 6 – 15, 18 – 25, and 30 – 31 are under examination. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 – 12, 15, and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2007/0084047) in view of Zanon (US 2011/0036468) as evidenced by EOS CobaltChrome MP1 Material Data Sheet, page 3 (as disclosed in IDS 09/05/2018). 

Regarding claim 10, Lange teaches a method for repairing parts of a gas turbine engine [Abstract]. Lange teaches that a damaged portion is identified and roughed out, e.g. cut out, (i.e. separating the original component in a parent and replaced portion) followed by forming a replacement part with the aid of a rapid manufacturing process (Additive manufacturing) [0014]. Lange teaches that the replacement part shape is based on the section that is cut out [0019] (i.e. near net shape of replaced portion). The replacement part is then integrated/installed into the component part via several methods including laser welding, WIG welding, EB welding, soldering, etc. [0030]. Lange further teaches that after production of the replacement part, the part may be reworked with property improving measures such as solutionizing treatment, age-hardening, etc. [0029]. Lange teaches that hot isostatic pressing may be carried out if porosities exist, but is not required [0029]. 
Lange teaches it is possible to produce replacement parts of the same or different material from that of the component that is to be repaired [0031]. Lange does not explicitly teaches a cobalt alloy composition.

Zanon teaches a process for manufacturing a component with a base of Co-Cr-Mo alloys [Abstract] which can be used in aeronautical area [0002, 0006]. The components are first produced through additive sintering, preferably laser sintering or electron-beam sintering (i.e. additively manufactured) [0023]. Zanon teaches that Co-Cr-Mo alloys allow for the formation of carbides, which grant favorable properties such as hardness and mechanical properties [0007]. Zanon explicitly teaches 
Component 
Range
Relation
Chrome (Cr)
26 – 30%
Falls within
Molybdenum (Mo)
5 – 7%
Falls within
Carbon (C) 
0.16%
N/A
Cobalt (Co) 
60 – 65% 
Falls within 


While Zanon does not explicitly disclose the presence of Nickel or Iron, the EOS CobaltChrome MP1 material data sheet [See Page 3] shows the presence of Nickel from 0.1% or less and Iron from 0.75% or less. Furthermore, given that the difference between the upper bound of Zanon (as evidenced by EOS CobaltChrome MP1 material data sheet) and lower bound of the claimed range is only 0.01% for both iron and nickel, there is a reasonably expectation to a person of ordinary skill in the art that the upper bounds of Zanon (as evidenced by EOS CobaltChrome MP1 material data sheet) and the lower bounds of the claimed invention, would have the same properties, absent evidence to the contrary.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I). “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for repairing a gas turbine as taught by Lange and substituted it for Co-Cr-Mo alloy as taught by Zanon as Co-Cr-Mo alloys allow for the formation of carbides which provide favorable hardness and mechanical properties. Additionally, the Co-Cr-Mo of Zanon is commercially available EOS Cobalt Chrome MP1)

With regards to the ranges of Iron and Nickel taught in the EOS CobaltChrome Material Data Sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges (endpoints). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Lange in view of Zanon teaches the invention as applied above in claims 10. Lange explicitly teaches an example of the method in which after the exposure of the first layer, the platform is lowered by 20 – 80µm (i.e. the layer thickness is 20 – 80 µm), which falls within the claimed range [0036]. 

Regarding claim 12, Lange in view of Zanon teaches the invention as applied above in claim 11. Lange further teaches an example of the method in which the beam output power is 200 Watts, which falls within the claimed range [0036]. 

Regarding claim 15, Lange in view of Zanon teaches the invention as applied above in claim 10. Lange further teaches that one such rapid manufacturing (additive manufacturing) method is selective laser melting [0026]. Lange teaches that selective laser melting completely melts the grains of powder and therefore produces an almost 100% material thickness without porosities [0026].  

Regarding claims 30 – 31, Lange in view of Zanon teaches the invention as applied above in claim 10. Zanon as evidenced EOS CobaltChrome MP1 material data sheet [See Page 3] shows the presence of Nickel from 0.1% or less and Iron from 0.75% or less. Given that the difference between the upper bound of Zanon (as evidenced by EOS CobaltChrome MP1 material data sheet) and lower bound 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I). “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2007/0084047) in view of Zanon (US 2011/0036468) as evidenced by EOS CobaltChrome MP1 Material Data Sheet, page 3 (as disclosed in IDS 09/05/2018), as applied to claim 11 above, in further view of Kenney (US 2015/0273631).

Regarding claim 13, Lange in view of Zanon teaches the invention as applied above in claim 11. Lange does not explicitly teach the scan speed of the laser in the additive manufacturing system. 

Kenney teaches a process for additively manufacturing an object [Abstract] including material made different metal alloys (such as nickel and cobalt-chrome alloys) [0022]. Kenney teaches that the method alloys for accurate and precise control of the heat applied to a powder material such that a much finer control of the characteristics pf the final object can be obtained [0011]. Kenney further teaches the parameters of the process including a similar power range and layer thickness as Lange 
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of producing the replacement part as taught by Lange and combined it with the scanning speed as taught by Kenney, as the method of Kenney uses similar laser parameters to Lange and allows for finer control of the characteristics of the final object.  



Claims 1 – 3 and 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation) and in further view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot Corrosion in Gas Turbines”, NPL, 2009)
*WO2018/220186 designates the United States and therefore is available under 102(a)(2)

Regarding claims 1 and 8 – 9, Lange teaches a method for repairing parts of a gas turbine engine [Abstract]. Lange teaches that a damaged portion is identified and roughed out, e.g. cut out, (i.e. separating the original component in a parent and replaced portion) followed by forming a replacement part with the aid of a rapid manufacturing process (Additive manufacturing) [0014]. Lange teaches that the replacement part shape is based on the section that is cut out [0019] (i.e. near net shape of replaced portion). The replacement part is then integrated/installed into the component part via several methods including laser welding, WIG welding, EB welding, soldering, etc. [0030]. Lange further teaches that replacement part may undergo reworking prior to integration, that is, the reworking is not necessary and therefore, the component would be removed from the build prior to any heat treatment [0029, 
Stankowski teaches a method for repairing an ex-service gas turbine component including the steps of removing the damaged section, manufacturing an article through 3-D printing, and joining the 3-D article and the gas turbine [Abstract]. Stankowski further teaches that the pre-joining processes (and chemical cleaning of the surfaces to be joined) can be performed such as pre-heat treatment for improved weldability [0054].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for repairing a component as taught by Lange and used the pre-heat treatment on both the produced article and existing component as taught by Stankowski. This pre-heat treatment would result in improved weldability during the coupling step. 
Lange teaches it is possible to produce replacement parts of the same or different material from that of the component that is to be repaired [0031]. However, Lange in view of Stankowski does not explicitly teach an alloy composition.

Element
Claimed Invention (wt%)
Andre (wt%)
Relation
Cobalt (Co)
About 60 – about 65%
51.5 – 68.8% 
Overlaps
Chromium (Cr)
About 25 – about 30%
27 – 32% 
Overlaps
Molybdenum (Mo)
About 5 – about 7%
4 – 6% 
(when tungsten (W) is less than 0.5%
Overlaps

At least one of Nickel (Ni) and
Iron (Fe)
Ni: about 0.2 – about 1%
Less than 2%



Fe: about 0.8 – about 2%
(claim 8): 0.9 – about 2%
(claim 9): 1.0 – about 2%

Less than 2%




	While Andre teaches that the alloy can be used at high thermal loads in corrosive or abrasive environments [0007 – 0011], Andre does not explicitly teach that the alloy can be used for gas turbines. However, ASM International (NPL) discloses that alloys, specifically nickel and cobalt based alloys, are used in gas turbines due to their resistance to hot corrosion, and that cobalt based alloy are generally better [Section 9.2 and 9.2.1]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Lange in view of Stankowski, and used the Co-based alloy as taught by Andre. A person skilled in the art would have a reasonable expectation of success given Andre’s disclosure of using the Co-based alloy in additive manufacturing processes and ASM International’s disclosure that Co-based alloys are used in gas turbines due to their corrosion resistance and are generally better than Ni-based alloys. Further, an ordinarily skilled artisan would be motivated to use the Co-based alloy of Andre given Andre’s disclosure of corrosion or wear resistance at high thermal loads for the alloy. 
	
Furthermore, in regards to the overlapping ranges taught in Andre, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 2, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim. Lange explicitly teaches an example of the method in which after 

Regarding claim 3, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 2. Lange further teaches an example of the method in which the beam output power is 200 Watts, which falls within the claimed range [0036]. 

Regarding claim 6, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 1. Lange further teaches that after production of the replacement part, the part may be reworked with property improving measures such as solutionizing treatment, age-hardening, etc. [0029]. Lange teaches that hot isostatic pressing may be carried out if porosities exist, but is not required [0029].

Regarding claim 7, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claims 6. Lange further teaches that one such rapid manufacturing (additive manufacturing) method is selective laser melting [0026]. Lange teaches that selective laser melting completely melts the grains of powder and therefore produces an almost 100% material thickness without porosities [0026].  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation) and in further view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM .

Regarding claim 4, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 2. Modified Lange does not explicitly teach the scan speed of the laser in the additive manufacturing system. 

Kenney teaches a process for additively manufacturing an object [Abstract] including material made different metal alloys (such as nickel and cobalt-chrome alloys) [0022]. Kenney teaches that the method alloys for accurate and precise control of the heat applied to a powder material such that a much finer control of the characteristics pf the final object can be obtained [0011]. Kenney further teaches the parameters of the process including a similar power range and layer thickness as Lange [0034, 0038]. Kenney further teaches using a scanning speed of 80 – 400 mm/sec, which falls within the claimed range [0035].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of producing the replacement part as taught by Lange and combined it with the scanning speed as taught by Kenney, as the method of Kenney uses similar laser parameters to Lange and allows for finer control of the characteristics of the final object.  


Claim 10 – 12, 15, and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot Corrosion in Gas Turbines”, NPL, 2009)

Regarding claim 10, Lange teaches a method for repairing parts of a gas turbine engine [Abstract]. Lange teaches that a damaged portion is identified and roughed out, e.g. cut out, (i.e. separating the original component in a parent and replaced portion) followed by forming a replacement part with the aid of a rapid manufacturing process (Additive manufacturing) [0014]. Lange teaches that the replacement part shape is based on the section that is cut out [0019] (i.e. near net shape of replaced portion). The replacement part is then integrated/installed into the component part via several methods including laser welding, WIG welding, EB welding, soldering, etc. [0030]. Lange further teaches that after production of the replacement part, the part may be reworked with property improving measures such as solutionizing treatment, age-hardening, etc. [0029]. Lange teaches that hot isostatic pressing may be carried out if porosities exist, but is not required [0029]. 
Lange teaches it is possible to produce replacement parts of the same or different material from that of the component that is to be repaired [0031]. However, Lange does not explicitly teach an alloy composition.

Andre teaches a composite material that is corrosion-resistant or wear-resistant and designed for applications with high thermal loads in a corrosive or abrasive environment [0007 – 0011]. Andre further discloses that cobalt-based materials do not require more heat treatment downstream as Co-based materials do not undergo transformation to increase strength through heat treatment [0022 – 0024]. Andre further discloses that the alloy powder can be used to produce components through additive manufacturing processes [0138 – 0139]. Andre discloses that the alloy composition includes (in weight %) [0037, see page 4 – 5 of original document].
Element
Claimed Invention (wt%)
Andre (wt%)
Relation
Cobalt (Co)
About 60 – about 65%
51.5 – 68.8% 
Overlaps

About 25 – about 30%
27 – 32% 
Overlaps
Molybdenum (Mo)
About 5 – about 7%
4 – 6% 
(when tungsten (W) is less than 0.5%)
Overlaps

At least one of Nickel (Ni) and
Iron (Fe)
Ni: 0.11 – about 1%
(claim 30): 0.3 – about 1%
(claim 31): 0.4 – about 1%

Less than 2%

Overlaps


Fe: 0.76 – about 2%
Less than 2%



While Andre teaches that the alloy can be used at high thermal loads in corrosive or abrasive environments [0007 – 0011], Andre does not explicitly teach that the alloy can be used for gas turbines. However, ASM International (NPL) discloses that alloys, specifically nickel and cobalt based alloys, are used in gas turbines due to their resistance to hot corrosion, and that cobalt based alloy are generally better [Section 9.2 and 9.2.1]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Lange in view of Stankowski, and used the Co-based alloy as taught by Andre. A person skilled in the art would have a reasonable expectation of success given Andre’s disclosure of using the Co-based alloy in additive manufacturing processes and ASM International’s disclosure that Co-based alloys are used in gas turbines due to their corrosion resistance and are generally better than Ni-based alloys. Further, an ordinarily skilled artisan would be motivated to use the Co-based alloy of Andre given Andre’s disclosure of corrosion or wear resistance at high thermal loads for the alloy. 
	


Regarding claim 11, Lange in view of Andre and ASM International teaches the invention as applied above in claims 10. Lange explicitly teaches an example of the method in which after the exposure of the first layer, the platform is lowered by 20 – 80µm (i.e. the layer thickness is 20 – 80 µm), which falls within the claimed range [0036]. 

Regarding claim 12, Lange in view of Andre and ASM International teaches the invention as applied above in claim 11. Lange further teaches an example of the method in which the beam output power is 200 Watts, which falls within the claimed range [0036]. 

Regarding claim 15, Lange in view of Andre and ASM International teaches the invention as applied above in claim 10. Lange further teaches that one such rapid manufacturing (additive manufacturing) method is selective laser melting [0026]. Lange teaches that selective laser melting completely melts the grains of powder and therefore produces an almost 100% material thickness without porosities [0026].  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot .

Regarding claim 13, Lange in view of Andre and ASM International teaches the invention as applied above in claim 11. Lange does not explicitly teach the scan speed of the laser in the additive manufacturing system. 

Kenney teaches a process for additively manufacturing an object [Abstract] including material made different metal alloys (such as nickel and cobalt-chrome alloys) [0022]. Kenney teaches that the method alloys for accurate and precise control of the heat applied to a powder material such that a much finer control of the characteristics pf the final object can be obtained [0011]. Kenney further teaches the parameters of the process including a similar power range and layer thickness as Lange [0034, 0038]. Kenney further teaches using a scanning speed of 80 – 400 mm/sec, which falls within the claimed range [0035].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of producing the replacement part as taught by Lange and combined it with the scanning speed as taught by Kenney, as the method of Kenney uses similar laser parameters to Lange and allows for finer control of the characteristics of the final object.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot Corrosion in Gas Turbines”, NPL, 2009), as applied to claim 10 above, in further view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation).

Regarding claim 14, Lange in view of Andre and ASM International teaches the invention as applied above in claim 10. Lang does not explicitly teach performing a pre-weld treatment on the replacement part and existing component at least partially simultaneously and that the pre-weld treatment is the only heat treatment performed on the replacement part prior to coupling. 

Stankowski teaches a method for repairing an ex-service gas turbine component including the steps of removing the damaged section, manufacturing an article through 3-D printing, and joining the 3-D article and the gas turbine [Abstract]. Stankowski further teaches that the pre-joining processes (and chemical cleaning of the surfaces to be joined) can be performed such as pre-heat treatment for improved weldability [0054].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for repairing a component as taught by Lange and used the pre-heat treatment on both the produced article and existing component as taught by Stankowski. This pre-heat treatment would result in improved weldability during the coupling step. 


Claims 18 – 20 and 22 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation) and in further view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot Corrosion in Gas Turbines”, NPL, 2009)
*WO2018/2f20186 designates the United States and therefore is available under 102(a)(2)

Regarding claim 18, Lange teaches a method for repairing parts of a gas turbine engine [Abstract]. Lange teaches that a damaged portion is identified and roughed out, e.g. cut out, (i.e. separating the original component in a parent and replaced portion) followed by forming a replacement part with the aid of a rapid manufacturing process (Additive manufacturing) [0014]. Lange teaches that the replacement part shape is based on the section that is cut out [0019] (i.e. near net shape of replaced portion). The replacement part is then integrated/installed into the component part via several methods including laser welding, WIG welding, EB welding, soldering, etc. [0030]. Lang does not explicitly teach performing a pre-weld treatment on the replacement part and existing component at least partially simultaneously and that the pre-weld treatment is the only heat treatment performed on the replacement part prior to coupling. 

Stankowski teaches a method for repairing an ex-service gas turbine component including the steps of removing the damaged section, manufacturing an article through 3-D printing, and joining the 3-D article and the gas turbine [Abstract]. Stankowski further teaches that the pre-joining processes (and chemical cleaning of the surfaces to be joined) can be performed such as pre-heat treatment for improved weldability [0054].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for repairing a component as taught by Lange and used the pre-heat treatment on both the produced article and existing component as taught by Stankowski. This pre-heat treatment would result in improved weldability during the coupling step. 
Lange teaches it is possible to produce replacement parts of the same or different material from that of the component that is to be repaired [0031]. However, Lange in view of Stankowski does not explicitly teach an alloy composition.


Element
Claimed Invention (wt%)
Andre (wt%)
Relation
Cobalt (Co)
About 60 – about 65%
51.5 – 68.8% 
Overlaps
Chromium (Cr)
About 25 – about 30%
27 – 32% 
Overlaps
Molybdenum (Mo)
About 5 – about 7%
4 – 6% 
(when tungsten (W) is less than 0.5%
Overlaps

Nickel (Ni)
Ni: 0.11 – about 1%
(claim 24): 0.11 – about 0.15%
Less than 2%
Overlaps

Iron (Fe)
Fe: 0.76 – about 2%
(claim 25): 0.9 – about 2%
Less than 2%
Overlaps



While Andre teaches that the alloy can be used at high thermal loads in corrosive or abrasive environments [0007 – 0011], Andre does not explicitly teach that the alloy can be used for gas turbines. However, ASM International (NPL) discloses that alloys, specifically nickel and cobalt based alloys, are used in gas turbines due to their resistance to hot corrosion, and that cobalt based alloy are generally better [Section 9.2 and 9.2.1]. 

	
Furthermore, in regards to the overlapping ranges taught in Andre, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 19 – 20, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 18. Lange explicitly teaches an example of the method in which after the exposure of the first layer, the platform is lowered by 20 – 80µm (i.e. the layer thickness is 20 – 80 µm), which falls within the claimed range [0036]. Lange further teaches an example of the method in which the beam output power is 200 Watts, which falls within the claimed range [0036].

Regarding claims 22 – 23, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 18. Lange further teaches that after production of the replacement part, the part may be reworked with property improving measures such as solutionizing treatment, age-hardening, etc. [0029]. Lange teaches that hot isostatic pressing may be carried out if porosities exist, but is not required [0029]. Lange further teaches that one such rapid manufacturing (additive .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US2007/0084047) in view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation) and further view of Andre (WO2018/220186, submitted with office action of 11/25/20) and ASM International (“Hot Corrosion in Gas Turbines”, NPL, 2009), as applied to claim 19 above, and in further view of Kenney (US2015/0273631).

Regarding claim 21, Lange in view of Stankowski, Andre and ASM International teaches the invention as applied above in claim 19. Lange does not explicitly teach the scan speed of the laser in the additive manufacturing system. 

Kenney teaches a process for additively manufacturing an object [Abstract] including material made different metal alloys (such as nickel and cobalt-chrome alloys) [0022]. Kenney teaches that the method alloys for accurate and precise control of the heat applied to a powder material such that a much finer control of the characteristics pf the final object can be obtained [0011]. Kenney further teaches the parameters of the process including a similar power range and layer thickness as Lange [0034, 0038]. Kenney further teaches using a scanning speed of 80 – 400 mm/sec, which falls within the claimed range [0035].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of producing the replacement part as taught by Lange and combined it with .  



Response to Arguments
Applicant's arguments filed 12/03/2020 have been considered.

Applicant’s arguments that a higher amount of iron and/or nickel than is typically present in CoCrMo alloys unexpectedly resulted in improved creep resistance, is not found persuasive. Evidence relied upon in establishing unexpected results should show that the differences in results between the claimed invention and prior art are in fact unexpected and unobvious and of both statistical and practical significance (See MPEP 716.02(b)), while differences between the claimed invention and the prior art may be expected to result in some differences in the properties, the issue is whether the properties differ to such an extent that the difference is really unexpected (See MPEP 716.02). In this case, the differences between the upper bound of Zanon and the lower bound of the claimed invention are 0.01% for both nickel and iron. While there would be some expectation that differences in properties (i.e. creep resistance) would be present in view that the values are not identical, the issue is whether said differences in properties would be in fact unexpected and unobvious and of both statistical and practical significance. Given that the differences in the physical values of nickel and iron are so small (0.01 wt%) a prima facie case of obviousness still exists. Therefore, the rejection of claims 10 – 12 and 15 under 103 in view of Lange (US 2007/0084047) in view of Zanon (US 2011/0036468) as evidenced by EOS CobaltChrome MP1 Material Data Sheet, page 3, is maintained. 


Specifically, claims 8 – 9 (which are now the limitations of claim 1), claim 14, and claim 18, require the limitation that “the pre-weld heat treatment is the sole heat treatment applied to the as-built replacement coupon prior to said coupling”. However, while Zanon (US2011/0036468), as evidenced by EOS CobaltChrome MP1 MDS, page 3 teaches the composition as claimed and using it in an additive manufacturing process, Zanon discloses that following the formation of the component via additive manufacturing, the component is subjected to several heat treatments in order to control to the desired microstructure [0024 – 0027, 0033 – 0035]. Therefore, there would not be a reasonable expectation of success in combining the prior art of Lange (US 2007/0084047) in view of Stankowski (EP2317075) with the disclosure of Zanon (US2011/0036468), as evidenced by EOS CobaltChrome MP1 MDS, page 3.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0259666 – Discloses similar method but a post-processing heat treatment of annealing, tempering, and others.
DE 10/2012013949 – Similar method of repairing a turbine with additive manufacturing
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731